Deny Writ and Opinion Filed July 2, 2013




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00775-CV

                            IN RE THERESA BARNETT, Relator

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC10-00136

                               MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Lewis
                                   Opinion by Justice Bridges
       Relator contends the trial judge erred in making a number of pretrial rulings related to

discovery, continuances of the trial, and motions for summary judgment and to dismiss. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown she is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding).   Accordingly, we DENY relator’s petition for writ of mandamus, motion for

emergency relief, and motion for extension of time to file response and amended writ. We

further DENY real parties in interest’s motion for sanctions.




                                                   DAVID L. BRIDGES
                                                   JUSTICE